REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 09/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the U.S. Pat. 10,826,547 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art discloses or suggests that a system and method of a machine or a gas turbine engine, the system comprising: a plurality of waveguides configured to guide transmission of the one or more electromagnetic signals; a radio frequency antenna coupled to a first waveguide of the plurality of waveguides; a radio frequency transceiver coupled between the means controller and the radio frequency antenna; and a membrane configured to support communication between the first waveguide and at least one node of the plurality of nodes as recited in claims 1 and 8; and a method of establishing electromagnetic communication through a machine, the method comprising: propagating a portion of the one or more electromagnetic signals through a radio frequency antenna coupled to a first waveguide of the plurality of waveguides, a radio frequency transceiver coupled between the controller and the radio frequency .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019. The examiner can normally be reached until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 




/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        

KT
November 9, 2021